Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 8/29/2022.  Claims 1-8 are currently pending in the application.


Election/Restrictions

Applicant’s election of group I, drawn to claims 1-6, in the reply filed on 8/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 11,415,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to a resin composition comprising a base resin containing urethane (meth)acrylate oligomer, monomer having a phenoxy group, a photopolymerization initiator, silane coupling agent; and hydrophobic inorganic oxide particles in amounts of 1 to 45% by mass based on total amount of the resin composition, copending claims are drawn to an optical fiber including a coating layer formed from curing the resin composition of present claims.  Therefore, US Patent 11,415,769 B2 fully anticipates the present claim 1.  Additionally, dependent claims in present application are fully encompassed by the broader scope of resin composition used to coat the optical fiber in U.S. Patent 11,415,769 B2.


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/040,200. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a base resin containing urethane (meth)acrylate oligomer, monomer, a photopolymerization initiator, silane coupling agent; and hydrophobic inorganic oxide particles (in present claims) and surface modified inorganic oxide particles in copending claims (in copending claims are hydrophobic).  Inorganic oxide particles are present in amounts of 1% by mass or more and 45% or less.  The resin composition is used as a primary coating.  
Coepnding claims are silent with respect to the monomer having a phenoxy group and its amount, species and particles size of inorganic oxide particles.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of copending application wherein the surface-modified inorganic oxide particles are treated with a functional group such as (meth)acryloyl (paragraph 0020).  See examples wherein the base resin includes nonylphenol EO-modified acrylate (i.e. monomer having a phenoxy group) in amounts of 22.8 parts by weight (paragraph 0063) and modified silica particles (i.e. SiO2) have an average primary particle size of less than 650 nm (paragraph 0074).  Therefore, in light of the teachings in general disclosure of copending application, it would have been obvious to one skilled in art, to include monomer having phenoxy group in presently claimed amounts and inorganic oxide having the present claimed average primary particle size as in present application, absent evidence to the contrary.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/982,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to resin composition comprising a base resin containing a urethane (meth)acrylate oligomer, a monomer, a photopolymerization initiator, hydrophobic inorganic oxide particles (present claims) and surface modified inorganic oxide particles (in copending claims) in overlapping amounts and having particle size in overlapping ranges.
Copending claims are silent with respect to monomer containing phenoxy group and silane coupling agent.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of copending application wherein it teaches an exemplary embodiment including 2-phenoxy acrylate in amounts of 10 parts by weight (paragraph 0062) and the surface modified inorganic oxide particles include silica (i.e. silicon dioxide) treated with silane coupling agents such as are surface treated with 3-(meth)acryloxypropyltrimethoxysilane (see Table 1) which is a silane coupling agent. Therefore, in light of the teachings in general disclosure of copending application, it would have been obvious to one skilled in art prior, to include phenoxy acrylate and an inorganic oxide surface treated with a silane coupling agent such as 3-(meth)acryloxy propyltrimethoxysilane in resin composition of present claims, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/047,848. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to resin composition comprising a base resin containing a urethane (meth)acrylate oligomer, a monomer having a phenoxy group, a photopolymerization initiator, silane coupling agent, and hydrophobic inorganic oxide particles, copending claims are drawn to an optical fiber comprising a resin layer formed from a resin composition comprising urethane (meth)acrylate oligomer, a monomer, a photopolymerization initiator, and hydrophobic inorganic oxide particle
Copending claims are silent with respect to monomer containing phenoxy group and its amount, silane coupling agent, and particle size of inorganic oxide particles.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of copending application wherein it teaches an exemplary embodiment including 2-phenoxy acrylate in amounts of 7 parts by weight (paragraph 0054 and paragraph 0059) and the surface modified inorganic oxide particles include silica (i.e. silicon dioxide) treated with silane coupling agents (paragraph 0057) and have a particle size of less than 650 nm. Therefore, in light of the teachings in general disclosure of copending application, it would have been obvious to one skilled in art, to include phenoxy acrylate and an inorganic oxide surface treated with a silane coupling agent having a particle size of less than 650 nm in the resin composition of present claims, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/269,877. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a resin composition comprising base resin containing a urethane (meth)acrylate oligomer, a monomer having a phenoxy group, and hydrophobic inorganic oxide particles.
Copending claims are silent with respect to amount of hydrophobic inorganic particles, and species of monomer having a phenoxy group and its amount.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to example 1 (Table 2, paragraph 0071), of copending application, wherein the cured resin film exhibiting the claimed properties are prepared from a resin composition comprising silica particles in amounts of 38% by weight, monomer having a phenoxy group in amounts of 10% by weight.  The composition for a primary resin layer includes 3-mercaptopropyltrimethoxy silane (i.e. a silane coupling agent) (paragraph 0068).  Therefore, it would have been obvious to one skilled in art to include 2-phenoxyethyl acrylate and hydrophobic silica particles in combination with a silane coupling agent of copending application, in the resin composition of present claims, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/051,067. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a resin composition comprising base resin containing a urethane (meth)acrylate oligomer, a monomer, and hydrophobic inorganic oxide particles in overlapping amounts and having a particle size in overlapping ranges.
Copending claims are silent with respect to monomer having a phenoxy group and its amount; and silane coupling agent.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to example 1 (Table 1, paragraph 0060), of copending application, wherein the resin composition comprises monomer having a phenoxy group, such as 2-phenoxyethyl acrylate in amounts of 7 parts by weight.  As a result of surface treatment inorganic oxide particles are hydrophobic.  Examples of the functional groups introduced into surface modified inorganic oxide particles include (meth)acryloyl and vinyl groups. Examples include silane compounds such as 3-methacryloxypropyltrimethoxysilane (paragraphs 019-0020) which is a silane coupling agent. Therefore, it would have been obvious to one skilled in art to include 2-phenoxyethyl acrylate falling within the presently claimed range and hydrophobic silica particles treated with silane coupling agent of copending application, in the resin composition of present claims, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/277,457. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to a resin composition comprising base resin containing a urethane (meth)acrylate oligomer, a monomer having a phenoxy group, silane coupling agent and hydrophobic inorganic oxide particles, copending claims are drawn to an optical fiber covered with ribbon resin which is a cured product of a resin composition comprising a urethane (meth)acrylate oligomer, a monomer, photopolymerization initiator, and hydrophobic inorganic oxide particles.
Copending claims are silent with respect to monomer having a phenoxy group and its amount, and silane coupling agent.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to copending application, wherein the resin composition comprises monomer having a phenoxy group (i.e. nonylphenol EO-modified acrylate) in amounts of 12 parts by weight (paragraph 0069).  The inorganic particles are preferably hydrophobically treated with a silane compound.  Examples of silane compounds include 3-mercapto propyltrimethoxy silane (paragraphs 0037-0038). Therefore, it would have been obvious to one skilled in art to include nonylphenol EO-modified acrylate and 3-mercapto propyltrimethoxy silane of copending application, in the resin composition of present claims, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/614,137. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to resin composition comprising urethane (meth)acrylate oligomer, monomer having a phenoxy group, a photopolymerization initiator, silane coupling agent and hydrophobic inorganic oxide particles in amounts of 1 to 45% by mass, copending claims are drawn to an optical fiber including a coating layer formed from the resin composition of present claims.  Hence, present claims are fully encompassed by the broader scope of resin composition used to coat the optical fiber in copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamakobu et al (EP 3 778 682 A1).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Hamakobu et al disclose a resin composition comprising urethane (meth)acrylate oligomer, a monomer having a phenoxy group, a photopolymerization initiator and hydrophobic inorganic oxide particles (abstract).  The resin composition may further contain a silane coupling agent (paragraph 0042).  The content of inorganic oxide particles in examples is about 40% by weight (Table 1).
Regarding claim 2, see example 1 (Table 1), wherein the monomer having a phenoxy group is present in amounts of 3% by weight.
Regarding claim 3, see example 1 (Table 1), wherein inorganic oxide particles include silica particles (i.e. silicon dioxide).
Regarding claim 4, see example 1 (Table 1), wherein silica particles (i.e. silicon dioxide) have an average particle size of 70 to 100 nm.  The average primary particle size of inorganic oxide particles is less than 200 nm (paragraph 0040).
Regarding claim 5, examples of the monomer having a phenoxy group include the 2-phenoxyethyl (meth)acrylate (paragraph 0020).
Regarding claim 6, it is the Office’s position that it is the intended use of the resin composition, of Hamakubo et al, as a primary coating material for optical fiber.  Case law holds that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2008/0045623 A1).
Regarding claim 1, Yamaguchi et al disclose a curable liquid resin composition, for coating optical fiber, comprising urethane (meth)acrylate, monofunctional radiation-curable monomer and inorganic polymer particles (abstract).  See example 1 (Table 1), wherein the composition comprises A1-A3 (i.e. reads on urethane (meth)acrylate oligomer in present claim 1, see paragraph 0089), Irgacure® 184 (i.e. reads on photopolymerization initiator in present claim 1, see paragraph 0078), particles in amounts of about 8% by weight (i.e. reads on % by mass of inorganic oxide particles in in present claim 1 based on the total amount of resin composition).  The inorganic particles may be modified with a silane coupling agent (paragraph 0056) which reads on the silane coupling agent in present claim 1.
Yamaguchi et al fail to disclose a composition comprising monomer having a phenoxy group, and hydrophobic inorganic oxide particles.
However, Yamaguchi et al in the general disclosure teach that monofunctional radiation-curable monomer (B) include phenoxyethyl (meth)acrylate (paragraph 0045) which reads on monomer having a phenoxy group in present claim 1.  Examples of inorganic particles include magnesium oxide, titanium oxide, zinc oxide, and zirconium oxide and may be treated with silane coupling agent (paragraph 0056).  Examples of surface treatment agents include vinyl silanes (paragraph 0058) which reads on hydrophobized inorganic oxide particles in present claim 1 (see paragraph 0037 of present application wherein surface treatment with reactive hydrophobic groups such as vinyl group).  Therefore, in light of the teachings in general disclosure of Yamaguchi et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the monofunctional radiation-curable monomer such as phenoxyethyl (meth)acrylate and inorganic particles (such as the magnesium oxide, titanium oxide, zinc oxide, and zirconium oxide) surface treated with vinyl silanes, to the curable liquid resin composition in exemplary embodiments, of Yamaguchi et al, absent evidence to the contrary.
Regarding claim 2, monofunctional radiation-curable monomer (B) is used in amounts of 1 to 70% by mass (paragraph 0048).
Regarding claim 3, examples of inorganic particles include include magnesium oxide, titanium oxide, zinc oxide, and zirconium oxide (paragraph 0056).
Regarding claim 4, average particle size of the component (D) which includes inorganic oxides is preferably 0.1 to 100 microns (paragraphs 0055-0056) which overlaps with the particle size in present claim 4.
Regarding claim 5, examples of radiation-curable monomer (B) include phenoxyethyl (meth)acrylate (paragraph 0045).
Regarding claim 6, it is the Office’s position that is an intended use of the resin composition, of Yamaguchi et al, as a primary coating.  Case law holds that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bulters et al (WO 2008/069656 A1).
Regarding claims 1, 3, and 5, Bulters et al discloses in example 1, a resin composition comprising Oligomer A, diluent ethoxylated nonyl phenyl acrylate (i.e. reads on monomer having phenoxy group in present claim 1 and nonylphenol EO-modified (meth)acrylate in present claim 5), Irgacure 184 (i.e. reads on photopolymerization initiator in present claim 1) and SiO2 particles (page 20, lines 1-10) which reads on inorganic oxide particle in present claim 1 and silicon dioxide in present claim 3.  The silica particles are present in amounts of about 2.2 % by weight (which reads on the amount of inorganic oxide particles in present claim 1) based on the density of silica particles of 1.97 g/mol (line 18).  It is noted that Density = mass/volume.  Preferably, the oligomer is a urethane (meth)acrylate oligomer (page 11, line 13).
Bulters et al are silent with respect to hydrophobic inorganic oxide particles and silane coupling agent.
However, Bulters et al in the general disclosure teach that examples of agents which can be used to introduce reactive organic groups on the surface of particles include alkoxysilane compounds such as ɣ-methacryloxypropyltrimethoxysilane (i.e. reads on silane coupling agent in present claims and hydrophobic treatment of the inorganic oxide particles (see paragraph 0037 of present application wherein surface treatment with a reactive hydrophobic groups such as (meth)acryloyl group)) from the view point of dispersion stability of the surface treated oxide particles (page 6, lines 10-28).  Therefore, in light of the teachings in general disclosure of Bulters et al, it would have been obvious to one skilled in art prior to the filing of present application, to include inorganic oxide particle hydrophobized with silane coupling agent such as ɣ-methacryloxypropyltrimethoxysilane, in the resin composition, of exemplary embodiment, of Bulters et al, for above mentioned advantages.
Regarding claims 2, see example 1, wherein the composition comprises 47% by weight of ethoxylated nonylphenyl acrylate (page 20, lines 1-4).
Regarding claim 4, see examples wherein the SiO2 particles have particle size of 20 nm (page 20, lines 1-6) which reads on average primary particle diameter of less than 650 nm in present claim 4).
Regarding claim 6, Bulters et al teach a primary coating composition (abstract) and to a coated optical fiber (page 2, lines 3-6).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764